Citation Nr: 1146881	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-03 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Although the Veteran has bilateral (i.e., right and left ear) hearing loss disability according to VA standards, as well as credible evidence of noise exposure during his military service, the most probative (meaning competent and credible) medical and other evidence of record indicates this disability is unrelated to his military service, including specifically to the noise exposure during his service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The duty to notify has been satisfied in this case by way of a letter to the Veteran in February 2007.  The letter informed him of the information and evidence required to substantiate his claim for service connection for a hearing loss disability since the letter contained a specific subject matter heading explaining what the evidence needed to show to support this claim and listed the three specific requirements for establishing his entitlement to service connection for this claimed disability, and explained the downstream disability rating and effective date elements of this claim.  The letter also explained VA's duty to assist him in obtaining evidence in support of this claim, indicated what evidence or information was still needed from him, described the type of evidence that would be supportive of this claim, indicated where he could send the needed evidence, discussed the amount of time he had to do it, and indicated the various ways he could contact the RO, such as if he had questions or concerns.  So he has received the required notice concerning his claim.

Moreover, he has not alleged any VCAA notice error.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), as the pleading party, he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also has satisfied its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained all records that he and his representatives have identified as possibly pertinent to this claim.  He also had a VA compensation examination in April 2007 for a medical nexus opinion concerning the etiology of his bilateral hearing loss, but especially in terms of whether it is attributable to noise exposure during his military service, which he cites as the source or cause of it.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  As will be discussed, this VA examiner determined the hearing loss was unrelated to the Veteran's military service, for a variety of reasons, including additional noise exposure since service in his civilian occupation and when hunting recreationally.  The Veteran now vehemently denies ever indicating to this evaluating VA audiologist that he had hunted, and primarily for this reason his representative has requested another examination and etiology opinion.  Although personal interest in making a statement one way versus another may affect the credibility of testimony, it does not affect competency to testify.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  But the Board finds what amounts to the recanting of the Veteran's recreational pursuits, in particular, what he now says he does versus what he supposedly said or did not say when examined, undermines his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  There is no inherent reason for that VA examiner to have reported anything other than what was said to him.  The Board's duty to assist the Veteran in developing this claim does not extend to fishing expeditions, that is, to try and obtain evidence that merely might be supportive of the claim to counteract evidence that clearly is not.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  And where the Board makes a finding that lay evidence is not credible, a VA examination (or, here, another examination) is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

For these reasons and bases, the Board concludes that an additional VA examination is not warranted.  Accordingly, the request for an additional examination is denied.

Thus, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Statutes, Regulations and Caselaw Governing Claims for Service Connection

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Whether the Veteran is Entitled to Service Connection for Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had a VA examination in April 2007 in response to his claim for service connection.  An audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 15, 20, 50, 75, and 85 decibels, respectively; and in the left ear the pure tone thresholds were 25, 30, 45, 65, and 85 decibels, respectively.  So there is no disputing he has a ratable bilateral hearing loss disability according to the requirements of § 3.385, but questions remain as to its etiology - and particularly insofar as whether it was caused or 

aggravated by his military service as he is alleging or, instead, is the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that his claim fails.

The July 1967 enlistment examination report shows the pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hz were 5, 5, 5, 0, and 20 decibels, respectively; and in the left ear the pure tone thresholds were 5, 0, 5, 5, and 15 decibels, respectively.  So there was no hearing loss upon entering service, although a borderline loss was noted at 4000 Hz in the right ear.

The Veteran had no complaints concerning his hearing acuity while in service, and hearing loss was not diagnosed or even suspected.

He had another hearing evaluation in May 1969 in anticipation of his upcoming discharge from service.  The pure tone thresholds in his right ear at 500, 1000, 2000, and 4000 Hertz were 0, 5, 5, and 0 decibels, respectively; and in his left ear the pure tone thresholds were 0, 0, 5, and 5 decibels, respectively.  Hence, he again did not have hearing loss, even according to Hensley, certainly not according to § 3.385, when examined for discharge from service.

But in Hensley, 5 Vet. App. at 159, the Court explained that the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection, as a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 (which, as mentioned, the Veteran has), and if there is evidence indicating this current hearing loss disability is related to his military service as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

There is plenty of evidence in the file indicating the Veteran sustained noise trauma during his military service.  In written statements submitted in support of his claim, he pointed out that his duties and responsibilities in service involved being repeatedly exposed to artillery fire, especially in combat in Vietnam.  And his military personnel records do not refute this allegation - indicating, among other things, that he received the Vietnam Service Medal with 4 Bronze stars.  His military occupational specialty (MOS) was basic field artillery.  He has submitted photos showing him atop military carriers.  Further, he was awarded the sharpshooter badge- in turn suggesting he was exposed to a significant amount of noise during his military service.  See 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a), requiring due consideration be given to the places, types and circumstances of his service in determining whether he sustained a relevant injury or contracted a relevant disease while in service.  He reiterated this history during his April 2007 VA compensation examination.  And, indeed, he is competent to report what occurred in service because his lay testimony regarding his firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  So the Board concedes he sustained the type of acoustic trauma alleged in service.  It still has to be proven that his hearing loss disability is a consequence, however, and the April 2007 VA compensation examiner disputed this notion and ruled out this posited correlation.

After considering the Veteran's relevant medical and occupational histories, this commenting VA audiologist concluded in his April 2007 report that the Veteran's hearing loss is less likely than not (less than 50/50 probability) caused by or a result of noise trauma during his military service.  In recording the relevant medical history, this evaluating VA audiologist noted the Veteran reported a post-service occupational history of working in the timber business.  In that capacity, he worked around chain saws, both with and without hearing protection.  The Veteran also indicated he hunted twice a year with a shotgun, also without hearing protection.  In discussing the rationale for disassociating the current hearing loss from the noise exposure the Veteran had had in service, so including in combat in Vietnam, this VA examiner pointed out that the Veteran's hearing was within normal limits at separation from service, so after the noise exposure in service is said to have occurred.  This examiner further commented that the Veteran's hearing loss pattern had characteristics of noise-induced hearing loss, and that it appears to be beyond what is normal for his age.  However, it was further noted that he had significant civilian occupational and recreational noise exposure after separating from service, and that it was possible that presbycusis/aging has contributed to his hearing loss pattern as well.  Pointing again to the fact that the Veteran's hearing was normal at separation, this examiner noted it appears the hearing loss consequently is more than likely due to non-military etiologies such as presbycusis and the Veteran's civilian noise exposure.  This examiner concluded by saying it would be speculative to allocate a degree of the Veteran's current hearing loss to each of these etiologies.  So this examiner admittedly could not distinguish or differentiate what measure of the current hearing loss is attributable to presbycusis/aging versus the post-service noise exposure in the Veteran's civilian occupation in the timber industry and recreational hunting, but that, regardless, it was less likely than not a result or consequence of the noise exposure he additionally had while in service.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the even higher Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  For non-combat Veterans providing non-medical related testimony regarding an event during service, however, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

And, here, this VA compensation examiner that commented unfavorably on the merits of this case readily acknowledged the Veteran had sustained relevant injury in service (namely, acoustic trauma from noise exposure, including in combat), just nonetheless ultimately determined the current hearing loss is not a consequence, so not a result of that conceded noise exposure in service.  Hence, this VA compensation examiner did not dispute the notion that there was relevant injury (noise exposure) in service, instead, determined that given the Veteran did not have any objective indication of hearing loss in service based on the results of his induction and separation audiograms, plus his significant amount of post-service noise exposure, was reason enough for concluding his current hearing loss is unrelated to the noise exposure in service.  Moreover, merely because the Veteran claims to have sustained the injury in question (namely, acoustic trauma) while in combat in Vietnam, only lessens the burden of proof of him establishing relevant injury in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This does not also obviate the need for him to still have medical nexus evidence supporting his claim by indicating a relationship or correlation between his eventually diagnosed hearing loss and the noise exposure in service, even in a combat environment.  See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

And in reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to hearing loss until 2007, when he filed his claim, so not until some 38 years (i.e., nearly four decades) after his military service had ended.  But continuity of symptomatology, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan, the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the Board considers it significant that the Veteran did not report any hearing loss or difficulty hearing when originally applying for VA benefits in 1971, just 2 years after his discharge from service.  So even accepting that he is competent to say he has experienced progressively worsening hearing loss since his military service, the fact that he did not mention or complain about it on that earlier occasion tends to refute the notion that he has experienced continuous hearing loss since the noise trauma in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (both recognizing that medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology).  


The Board also sees that the Veteran has been inconsistent in providing his medical history.  Subsequent to his April 2007 VA audiologic evaluation, he submitted additional lay statements in June 2007.  These statements are from relatives who, in essence, attest that they have noticed a progressive worsening of his hearing acuity since service.  His brother, who indicated he employed the Veteran in the timber business, also stated the Veteran wore ear protection in that job, the inference being that it therefore could not be the cause of his current hearing loss.  The brother explained that, when handling timber, the Veteran worked in machinery with an enclosed cab.  The Veteran also maintained there was evidently miscommunication between him and the April 2007 VA audiologist in terms of the reporting of his relevant medical history.  He vehemently denied that he had told the evaluation audiologist that he hunted.  He also stated that he had worked with a chain saw only 2-3 minutes a month, so just minimally.  He added that he had worked in an air-conditioned cab with the benefit of ear protection.

That VA examiner, however, cited a combination of reasons for the Veteran's current hearing loss, not just the noise exposure he supposedly had sustained since service while hunting or even in his civilian job.  This VA examiner also pointed to other non-military etiologies such as presbycusis or the Veteran's age, although admittedly less to his age because the amount of hearing loss he has is beyond what is normal for his age.  In any event, the fact remains that this examiner cited a number of factors as more likely causes of the current hearing loss, so not just those the Veteran now is collaterally attacking as entirely untrue.  Hence, the disassociation of his current hearing loss from his service was not predicated just on whether he had experienced additional noise exposure since service in his civilian job and while hunting, although they, too, were cited as factors in its inception when considered along with the other factors mentioned.

It is not enough merely for the Veteran to now deny having given this history to the VA compensation examiner for the Board to conclude this history was not correctly or accurately reported.  The VA examiner had no inherent reason or motivation to report anything other than what was said to him.  Whereas, owing to this history as the eventual downfall of the claim, the Veteran now has reason to argue that he did not say certain things that were indicated.

The adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if, as here, the expert fairly considered the material evidence seemingly supporting the Veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In providing the reasoning, this examiner noted the Veteran's hearing was normal at time of discharge from service, so subsequent to when the claimed noise exposure in service is said to have occurred.  Furthermore, this examiner also cited the Veteran's apparent exposure to a relatively high amount of noise at his civilian jobs since service, which included working in timber, and while reportedly also hunting, aside from noting, as well, the presbycusis or age contribution.  There is no medical opinion in the file refuting this VA examiner's unfavorable opinion, and the Veteran's unsubstantiated lay statements are insufficient to rebut this opinion given their lessened probative value since, even if competent, they are not also credible.  This examiner's opinion was based on reasonable medical principles that are supported by the evidentiary record and, as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims file)

For these reasons and bases, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).



ORDER

The claim for service connection for bilateral hearing loss is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


